Citation Nr: 1043148	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-24 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for headaches.   
 
2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right eye 
disorder.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 RO rating decision that determined 
that new and material evidence had not been received to reopen 
claims for entitlement to service connection for headaches and 
for a right eye disorder.  By this decision, the RO also denied 
service connection for post-concussion syndrome.  

In an October 2007 statement, the Veteran expressly withdrew his 
claim for entitlement to service connection for post-concussion 
syndrome.  Therefore, that issue is no longer on appeal.  In 
November 2009, the Veteran testified at a Travel Board hearing at 
the RO.  In January 2010, the Board remanded this appeal for 
further development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The present Board decision addresses the issue of whether 
new and material evidence has been received to reopen a 
claim for entitlement to service connection for headaches.  
The issue of the merits of the claim for entitlement to 
service connection for headaches is addressed in the 
REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The RO denied service connection for headaches in January 
1981, and the Veteran did not appeal.  

2.  Evidence submitted since then includes some evidence which is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

3.  The RO denied service connection for a right eye disorder in 
January 1981, and the Veteran did not appeal.  

4.  Evidence submitted since then is cumulative or redundant, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 1981 RO decision that denied entitlement to 
service connection for headaches, is final.  38 U.S.C.A. § 7105 
(West 2009).  

2.  New and material evidence has been received to reopen a claim 
for entitlement to service connection for headaches.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).  

3.  The January 1981 RO decision that denied entitlement to 
service connection for a right eye disorder, is final.  38 
U.S.C.A. § 7105 (West 2009).  

4.  New and material evidence has not been received to reopen a 
claim for service connection for a right eye disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice 
should inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim.  It should 
also inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

In light of the favorable determination with respect to whether 
new and material evidence has been received to reopen a claim for 
entitlement to service connection for headaches, and the need to 
remand for additional information with regard to the merits of 
the issue, no further discussion of VCAA compliance is needed at 
this time as to that issue.  

As to the issue of whether new and material evidence has been 
received to reopen a claim for entitlement to service connection 
for a right eye disorder, the RO sent correspondence in May 2006, 
a rating decision in July 2006, a statement of the case in June 
2007, a supplemental statement of the case in September 2008, and 
a supplemental statement of the case in February 2009.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining the 
evidence.  The Board notes that the May 2006 correspondence 
(noted above) not only told the appellant what constitutes new 
and material evidence, but also advised him of the reasons for 
the previous denials of his claim for service connection and what 
evidence was needed in order to be considered new and material.  
The appellant has been given ample time to respond to that notice 
and provide evidence that relates to the previously unestablished 
facts.  This correspondence satisfied the notice requirements as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore a 
remand for additional notification would serve no useful purpose.  
The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant.  The case was last readjudicated in 
a July 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant evidence.  Thus, the Board 
finds that VA has satisfied both the notice and duty to assist 
provisions of the law.  

Analysis

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only if 
new and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

In determining if new and material evidence has been submitted, 
the evidence is generally presumed to be credible.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

I.  Headaches

The RO initially denied service connection for headaches in 
September 1979.  A January 1981 RO decision denied service 
connection for headaches on a de novo basis.  Those decisions 
were not appealed and are considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the January 1981 RO 
decision included the Veteran's service treatment records; post-
service VA treatment records; VA examination reports; lay 
statements; and statements and hearing testimony.  The RO 
initially denied service connection for headaches in September 
1979 on the basis that there was no evidence during service of a 
chronic headache condition due to a head injury, or for other 
reasons, and that there was no satisfactory continuity evidence 
of the claimed headache condition.  The RO indicated that in view 
of the negative service treatment records, and with no continuity 
evidence to substantiate the claimed condition, service 
connection was not warranted for headaches.  The RO noted that 
the Veteran's service treatment records established that he was 
struck in the forehead in July 1953 sustaining a scar, and that 
service connection for a scar of the forehead had been in effect 
since July 16, 1956.  In January 1981, the RO denied service 
connection for headaches on the basis that headaches were first 
noted after service and that the additional records received from 
the Veteran did not warrant a change in the denial of service 
connection.  The RO indicated that the Veteran's headaches did 
not occur in, nor were they aggravated by, his period of service.  
It was noted that VA treatment records dated since 1973, as well 
as the Veteran's statements and testimony, had been reviewed.   

The evidence received since the January 1981 RO decision includes 
post-service private treatment records; additional VA treatment 
records; VA examination reports; lay statements; and statements 
and testimony from the Veteran.  

A November 2007 report of a computed tomography scan, as to the 
Veteran's sinuses, noted that the Veteran reported that he had 
continuous headaches since service and that he had ears, nose, 
and throat operations.  The impression referred to the Veteran's 
sinus problems.  A November 2007 report of a computed tomography 
scan, as to the Veteran's head, noted that he reported a history 
of chronic headaches since service as well as ear, nose, and 
throat operations.  The impression was no acute intracranial 
abnormality or abnormally enhancing lesion present.  

A December 2007 VA treatment entry noted that the Veteran was 
seen for problems including headaches.  The Veteran reported that 
all of his symptoms, including headaches, had been present since 
he exited the service in 1955.  He stated that he suffered a 
blunt trauma to his forehead while in the service in the 1950s.  
The assessment included headaches that were very brief and not 
causing distress.  A December 2007 VA treatment entry related an 
assessment of chronic headaches status post ears, nose, and 
throat surgery, still present.  

At the November 2009 Board hearing, the Veteran testified that he 
hit his head, right in the middle, with the muzzle of a weapon 
and that he had suffered headaches since that time.  He stated 
that he might suffer three headaches a week and that they 
involved sharp pain.  He indicated that the headaches started 
when he suffered trauma to his head.  

The Board observes that in the evidence available at the time of 
the January 1981 RO decision, there was no specific evidence 
relating the Veteran's current headaches to his period of 
service.  In the evidence received since the January 1981 RO 
decision there are November 2007 VA computed tomography scan 
reports, as to the Veteran's sinuses and head, respectively, that 
noted that the Veteran reported that he had continuous headaches 
since service.  Additionally, a December 2007 VA treatment entry 
indicated that the Veteran was seen for problems including 
headaches and that he reported that his headaches had been 
present since he exited the service in 1955.  The Veteran stated 
that he suffered a blunt trauma to his forehead while in the 
service in the 1950s.  The assessment included headaches.  This 
evidence will be considered credible for the purposes of 
determining whether new and material evidence has been submitted.  

Further, the Board notes that at the November 2009 Board hearing, 
the Veteran testified that he hit his head, right in the middle, 
with the muzzle of a weapon and that he had suffered headaches 
since that time.  He indicated that the headaches started when he 
suffered trauma to his head.  The Board observes that the Veteran 
is competent to report an in-service forehead injury during 
service, headache symptoms in service, continuous headaches 
symptomatology since service, and current symptoms that form the 
basis for diagnosis of disability.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  Additionally, the hearing testimony 
will be considered credible for the purposes of determining 
whether new and material evidence has been submitted.  

The Board finds that the VA treatment entries noted above, as 
well as the November 2009 hearing testimony, are evidence that is 
both new and material because the claim was previously denied, at 
least in part, on the basis that the evidence did not show 
current headaches stemming from the Veteran's period of service.  
Therefore, the Board finds that such evidence is not cumulative 
or redundant, relates to an unestablished fact necessary to 
substantiate his claim, and raises a reasonable possibility of 
substantiating the claim.  New evidence is sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it may not convince the Board to grant a 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the January 
1981 RO decision is new and material, and thus the claim for 
service connection for headaches is reopened.  This does not mean 
that service connection is granted.  Rather, additional 
development of evidence will be undertaken (see the below remand) 
before the issue of service connection for headaches is addressed 
on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

II.  Right Eye Disorder

The RO initially denied service connection for a right eye 
disorder, as well as for a left eye disorder, in September 1956.   
A March 1960 RO decision denied service connection for a right 
eye disorder, as well as for a left eye disorder, on a de novo 
basis.  A September 1979 RO decision also denied service 
connection for a right eye disorder, as well as for a left eye 
disorder, on a de novo basis.  In January 1981, the RO again 
denied service connection for a right eye disorder, as well as 
for a left eye disorder, on a de novo basis.  Those decisions 
were not appealed and are considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the January 1981 RO 
decision included the Veteran's service treatment records; post-
service VA treatment records; VA examination reports; lay 
statements; and statements and hearing testimony.  The RO 
initially denied service connection for a right eye disorder, as 
well as for a left eye disorder, on the basis that the Veteran's 
separation examination report showed only refractive error of his 
eyes, which was a constitutional or developmental abnormality and 
not a disability under the law.  In March 1960, the RO denied 
service connection for a right eye disorder, as well as for a 
left eye disorder, on the basis that conjunctival inflammation 
noted on the recently received evidence (apparently service 
treatment records) showed acute treatment with an absence of 
residuals or symptoms at discharge or subsequent to discharge.  
The RO indicated that service connection was not in order for a 
right, or left, eye condition as they were considered of a 
temporary nature and left no disability.  

In September 1979, the RO denied service connection for a right 
disorder, and for a left eye disorder, on the basis that there 
was no evidence in service of any chronic eye condition due to a 
head injury, or for other reasons, and that there was no 
satisfactory continuity evidence of the claimed condition.  The 
RO indicated that in view of the negative service treatment 
records, and with no continuity evidence to substantiate the 
claimed condition, service connection was not warranted for a 
right eye disorder, or for a left eye disorder.  In January 1981, 
the RO denied service connection for a right eye disorder, and 
for a left eye disorders, on the basis that they were first noted 
after service and that the additional records received from the 
Veteran did not warrant a change in the denial of service 
connection.  The RO indicated that the Veteran's right eye 
disorder and left eye disorder did not occur in, nor were they 
aggravated by, his period of service.  It was noted that VA 
treatment records dated since 1973, as well as the Veteran's 
statements and testimony, had been reviewed.  

The Veteran's service treatment records indicate that at the time 
of his November 1952 entrance examination, he had 20/20 vision in 
both eyes.  There was also a notation that the Veteran's eyes 
were normal.  A July 1953 treatment entry noted that the Veteran 
struck his forehead against a gun while he was cleaning it.  It 
was reported that the Veteran's wound was cleansed and that a 
collodion was applied.  Another July 1953 entry noted that the 
Veteran suffered a laceration of his nose when he was struck by a 
rifle.  A July 1954 entry noted that the Veteran's vision was 
20/20, bilaterally.  The examiner indicated that the Veteran had 
chronic, bilateral, conjunctivitis, as well as a chalazion on his 
left upper lid.  An August 1954 entry noted that the Veteran had 
20/20 vision in both eyes.  The April 1955 separation examination 
report noted that the Veteran had 20/25 vision in both eyes.  
There was a notation that his eye evaluation was normal.  

Post-service VA treatment records dated in March 1956 did not 
refer to a right eye disorder.  

An August 1979 VA eye examination report noted that the Veteran 
reported that he sustained a blunt trauma in service to his brow 
and that he later underwent nasal surgery.  He stated that he 
felt his visual acuity was worse than before the operation.  The 
diagnoses were myopia, astigmatism, and presbyopia.  

VA treatment records dated from April 1973 to January 1980, and 
received subsequent to the September 1979 RO decision, showed 
that the Veteran was treated for multiple disorders including 
bilateral eye problems.  For example, July 1976 and May 1978 
consultation reports related impressions of myopia.  

The evidence received since the January 1981 RO decision includes 
post-service private treatment records; additional VA treatment 
records; VA examination reports; lay statements; and statements 
and testimony from the Veteran.

July 1954 and August 1954 statements from the Veteran, apparently 
journal entries, and received subsequent to the January 1981 RO 
decision, noted that he was treated for an eye problem at a 
hospital.  A right eye disability was not specifically diagnosed.  

Private and VA treatment records dated from July 1990 to October 
2006 show that the Veteran was treated for multiple disorders.  

For example, a May 2006 VA treatment entry noted that the Veteran 
reported that he began having swelling over his right eye, 
erythema, and pain in December 2005.  He stated that his vision 
became blurred.  A right eye disorder was not specifically 
diagnosed.  

A March 2007 VA eye examination report noted that the Veteran 
complained of intermittent blurry vision that resolved with 
blinking.  He reported that he did not have eye pain or diplopia.  
The assessment included right eye cataract, likely age related; 
refractive error unrelated to military service; mild epiretinal 
membrane of the right eye, likely unrelated to military service; 
and dry eyes, likely unrelated to military service.  The examiner 
commented that all of the above diagnoses were likely unrelated 
to the Veteran's military service.  

VA treatment records dated from July 2007 to November 2009 show 
that the Veteran was treated for multiple disorders including 
variously diagnosed right eye problems.  

At the November 2009 Board hearing, the Veteran testified that he 
hit his head, right in the middle, with the muzzle of a weapon 
and that he had suffered right eye problems since that time.  

VA treatment records dated through March 2010 also refer to 
treatment for right eye problems.  

The Board notes that the additional private and VA treatment 
records, as well as the March 2007 VA eye examination report, 
with additional treatment for right eye problems, do not raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  
Simply stated, the fact that the Veteran currently has right eye 
disorder is not in dispute, either today or in January 1981.  The 
Veteran's statements and testimony in this regard, to include his 
journal entries in July 1954 and August 1954, are also cumulative 
and redundant.  The evidence at the time of the January 1981 RO 
decision already indicated that the Veteran had right eye 
problems and that he was treated for right eye problems in 
service.  

As noted previously, RO initially denied service connection for a 
right eye disorder on the basis that the Veteran's separation 
examination report showed only refractive error of his eyes, 
which was a constitutional or developmental abnormality and not a 
disability under the law.  In March 1960, the RO denied service 
connection for a right eye disorder on the basis that 
conjunctival inflammation noted on recently received evidence 
(apparently service treatment records) showed acute treatment 
with an absence of residuals or symptoms at discharge or 
subsequent to discharge.  The RO indicated that service 
connection was not in order to a right eye condition as it 
considered of a temporary nature and left no disability.  In 
September 1979, the RO denied service connection for a right 
disorder on the basis that there was no evidence in service of 
any chronic eye condition due to a head injury, or for other 
reasons, and that there was no satisfactory continuity evidence 
of the claimed condition.  In January 1981, the RO denied service 
connection for a right eye disorder, and for a left eye 
disorders, on the basis that they were first noted after service 
and that the additional records received from the Veteran did not 
warrant a change in the denial of service connection.  None of 
the recently submitted evidence links the Veteran's current right 
eye disorder to his periods of service.  

The Board observes that the Veteran has reported that his right 
eye disorder is due to his period of service.  The Board notes, 
however, without the appropriate medical training and expertise, 
the Veteran is not competent to offer a probative opinion on a 
medical matter, such as with respect to the etiology of a claimed 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  

Thus, to the extent that any of the additional evidence is 
considered new, it is not material since it does not raise a 
reasonable possibility of substantiating the Veteran's claim.  38 
C.F.R. § 3.156.  

The Board concludes that new and material evidence has not been 
submitted since the January 1981 RO decision.  Thus the claim for 
service connection for a right eye disorder may not be reopened, 
and the January 1981 RO decision remains final.  


ORDER

New and material evidence having been submitted, the claim for 
service connection for headaches, is reopened, and to this extent 
only, the benefit sought on appeal is granted.  

The application to reopen the claim for service connection for a 
right eye disorder is denied.  





REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Veteran contends that he has headaches that are related to 
his period of service.  He specifically alleges that he sustained 
an injury to his forehead during service and that he has suffered 
from headaches since that time.  

The Veteran's service treatment records indicate that he was 
treated for headaches on at least one occasion during service.  A 
July 1953 treatment entry noted that the Veteran struck his 
forehead against a gun while he was cleaning it.  It was reported 
that the Veteran's wound was cleansed and that a collodion was 
applied.  Another July 1953 entry noted that the Veteran suffered 
a laceration of his nose when he was struck by a rifle.  An 
August 1954 X-ray report, as to the Veteran's sinuses, noted that 
he had a history of frontal headaches for the last two months.  
The X-ray report indicated that the sinus study showed that all 
pneumatic chambers were essentially clear, as well as being 
normally and symmetrically translucent.  It was reported that 
there were no inflammatory manifestations noticeable, either 
acute or chronic.  The April 1955 separation examination report 
included a notation that the Veteran's neurological evaluation 
was normal.  

Post-service private and VA treatment records show treatment for 
multiple disorders including headaches.  

An April l973 VA hospital summary related a diagnosis of chronic 
left frontal sinusitis.  It was noted that the Veteran underwent 
an osteoplastic flap and left frontal sinusotomy.  A May 1976 VA 
hospital summary noted that the Veteran underwent a right Lynch 
operation.  The diagnosis was mucopycocele of the right frontal 
sinus.  Although such treatment records referred to treatment for 
pain, mostly in the sinus area, there were no specific references 
to treatment for headaches.  

As to his history at the time of August 1979 VA examinations, the 
Veteran reported that he had problems including frequent 
headaches.  An August 1979 VA neurological examination report 
noted that the Veteran had a history of a head injury with no 
current acute distress.  It was reported that he also had a 
history of sinusitis (right frontal area) and that he underwent a 
surgical procedure (Lynch procedure) for the removal of a cyst in 
1961.  The Veteran reported that he sustained a head injury in 
August 1953 when he was in the Army in Arkansas.  He stated that 
he was taken to the infirmary where palliative measures were 
carried out.  The Veteran indicated that the injury was the 
result of being struck by the barrel of a gun between the eyes.  
He reported that he subsequently had surgery at a private 
facility for sinusitis, as well as two later surgeries at VA 
facilities.  The Veteran stated that he currently had pain in the 
infraorbital area on the right side.  He remarked that he was 
periodically seen by the surgeon who carried out his sinus 
surgery.  He admitted to occasional nausea, but no vomiting.  The 
diagnoses were absence of gross neurological deficits; status 
postsurgical procedure (Lynch, right frontal sinus) with 
residuals; and chronic sinusitis, bilaterally.  Headaches were 
not diagnosed at that time.  

An August 1979 VA orthopedic examination report related a 
diagnosis of a status scar of the forehead, which was mostly 
minimal.  There was no reference to any headaches problems at 
that time.  

A March 2007 VA neurological examination report noted that the 
Veteran served in the Army from July 1953 to April 1955.  He 
reported that he was struck in the forehead by a rifle.  He 
stated that he had a loss of consciousness and medical 
intervention.  The Veteran indicated that he was put on light 
duty for three days and had been evaluated for his injury.  The 
examiner noted that VA treatment records showed that the Veteran 
presented with an exacerbation of chronic sinusitis which he 
experienced in 1961, and that he underwent a Lynch procedure on 
the left side of the frontal sinus in 1961.  The examiner stated 
that subsequently in "1975", the Veteran underwent an 
osteoplastic flap with obliteration of the left frontal sinus.  
It was noted that the Veteran had a normal neurological 
examination in August 1979 and that he had been seen in November 
1978 by the VA neurosurgery service and diagnosed with 
supraorbital neuralgia.  

The examiner reported that the Veteran denied that he had 
suffered from headaches for many years.  The Veteran stated that 
the headaches occurred right after the injury and while in the 
service for a couple years after that, but that he had not had 
headaches for many years since that time.  He denied that he had 
any dizziness, balance problems, or irritability.  As to an 
impression, the examiner indicated that the Veteran's headaches 
resolved many years earlier.  The examiner also indicated that 
the Veteran did not present with any signs of post-concussive 
syndrome.  The examiner stated that the Veteran would be seen by 
the ears, nose, and throat service since some of sinus symptoms 
might be related to or exacerbated by his injury while in the 
service.  

The Board observes that although the VA examiner indicated that 
the Veteran's headaches had resolved at that time, subsequent VA 
treatment entries show that the Veteran has been treated for 
current headaches.  

For example, a November 2007 VA treatment entry noted that the 
Veteran was seen for a check on his problems including headaches.  
It was reported that the Veteran denied that he had a headache at 
that time.  The assessment included chronic headaches status post 
ears, nose, and throat surgery, still present.  

A November 2007 report of a computed tomography scan, as to the 
Veteran's sinuses, noted that the Veteran reported that he had 
continuous headaches since service and that he had ears, nose, 
and throat operations.  The impression referred to the Veteran's 
sinus problems.  A November 2007 report of a computed tomography 
scan, as to the Veteran's head, noted that he reported a history 
of chronic headaches since service as well as ear, nose, and 
throat operations.  The impression was no acute intracranial 
abnormality or abnormally enhancing lesion present.  

A December 2007 VA treatment entry noted that the Veteran was 
seen for problems including headaches.  The Veteran reported that 
all of his symptoms, including headaches, had been present since 
he exited the service in 1955.  He stated that he suffered a 
blunt trauma to his forehead while in the service in the 1950s.  
The assessment included headaches that were very brief and not 
causing distress.  A December 2007 VA treatment entry related an 
assessment of chronic headaches status post ears, nose, and 
throat surgery, still present.  

A May 2008 VA treatment entry noted that the Veteran complained 
of nocturnal headaches.  The assessment did not specifically 
refer to headaches.  A November 2009 VA treatment entry indicated 
that the Veteran noted that the Veteran reported that he 
underwent osteoplastic flap surgery for a anterior table fracture 
of the frontal sinus over thirty years ago.  It was noted that he 
had been followed for sinusitis and frontal headaches/pain.  The 
assessment included frontal headaches/pain status post 
osteoplastic flap for an anterior table frontal sinus fracture, 
stable.  

At the November 2009 Board hearing, the Veteran testified that he 
hit his head, right in the middle, with the muzzle of a weapon 
and that he had suffered headaches since that time.  He stated 
that he might suffer three headaches a week and that they 
involved sharp pain.  He indicated that the headaches started 
when he suffered trauma to his head.  

The Board notes, therefore, that the Veteran has essentially not 
been afforded a VA examination with the opportunity to obtain a 
responsive etiological opinion, following a thorough review of 
the entire claims folder, as to his claim for service connection 
for headaches.  Such an examination should be accomplished on 
remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent 
treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical 
providers who have treated him for headaches 
since March 2010.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical records 
which are not already in the claims folder.  
Specifically, VA treatment records since 
March 2010 should be obtained.  

2.  Schedule the Veteran for a VA examination 
by a physician to determine the nature and 
likely etiology of his claimed headaches.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction with 
the examination.  Based on a review of the 
claims file, examination of the Veteran, and 
generally accepted medical principles, the 
examiner should provide a medical opinion, 
with adequate rationale, as to whether it is 
as likely as not (50 percent or greater 
probability) that the Veteran's headaches are 
etiologically related to his period of 
service, to include the forehead injury 
suffered during service.  The examiner should 
also address whether the Veteran's headaches 
are etiologically related to any sinus 
injuries he suffered during service.  The 
examiner must specifically acknowledge and 
discuss the Veteran's report that his 
headaches first manifested during his period 
service.  Dalton v. Nicholson, 21 Vet. App. 
23 (2007) (holding that an examination was 
inadequate where the examiner did not comment 
on the Veteran's report of in-service injury 
and relied on the absence of evidence in the 
Veteran's service medical records to provide 
a negative opinion).

3.  Thereafter, readjudicate the Veteran's 
claim for entitlement to service connection 
for headaches.  If any benefit sought remains 
denied, issue a supplemental statement of the 
case to the Veteran and his representative, 
and provide an opportunity to respond before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


